DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 8/24/2020 Claims 1, 10 and 11 are amended. Claims 2-9, 13-14 are original. Claim 29 is new.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

1. 	Claims 1-10, 12-14, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2016/0187199, Brunk et al. (hereinafter Brunk) in view of U.S. Patent Application 2015/0125943, Molnar et al. (hereinafter Molnar).

2. 	Regarding Claim 1, Brunk discloses A color calibration system ([0490], color calibration) comprising:
 	at least one broad spectrum light emitting diode configured to transmit light (abstract, An image capture device, such as a smartphone or point of sale scanner, is adapted for use as an imaging spectrometer, by synchronized pulsing of different LED light sources as different image frames are captured by the image sensor);
 	at least one light diffuser plate (Fig. 75: light diffuser 504a);
 	a plurality of interference filters ([0010], filters), the plurality of interference filters configured to limit the light to a narrow band ([0315], objective lens in which light is first focused onto a narrow slit and then collimated through a dispersive element. This dispersive element has the effect of splitting the light into a series of narrow spectral bands that are then focused onto an area-array detector); and
 	a processor configured to create a map of light intensity values using the transmitted light and to determine quantum efficiency for at least red, green, and blue channels based on the light intensity values ([0177], smartphone processor. The flash unit can interpret the frequencies and timings of these audio signals as specifying flashes of different LEDs, of different intensities, and of different durations, in successive video frame capture intervals. [0131], weighted by spectral quantum efficiency of a pixel, integrated from blue to red).
	However, Brunk does not explicitly disclose a processor configured to create a map of light intensity values using the transmitted light and to determine quantum efficiency
 	Molnar teaches a processor configured to create a map of light intensity values using the transmitted light ([0006], a large array of light sensors to create a map of light intensity at an image plane) and to determine quantum efficiency (Fig. 33; [0004], ASP devices having increased quantum efficiency and pixel density, which can measure the intensity and incident angle of a light field to provide an image of the light field, [0122])
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image capture device as taught in Brunk with the techniques of creating a map of light intensity as taught in Molnar to use to measure quantum efficiency using the light intensity values for the purposes of enhancing colorimetric calibration of a camera.

3. 	Regarding Claim 2, Brunk discloses The color calibration system of claim 1, wherein the quantum efficiency measured by the system is within 5% error of a ground truth quantum efficiency (Fig. 43: chromaticity errors caused by an RGB camera, [0069], [0162], fixing the filter in the camera to a particular matching function, with its errors.).

4. 	Regarding Claim 3, Brunk discloses The color calibration system of claim 1, further comprising a camera comprising at least one sensor configured to detect colors (Fig. 31A: Camera sensor; Fig. 9: see [0144], CMOS sensor grabs and stores four Bayer-frames of data. If we then zoom on one specific `Bayer-cell` of green-red-blue-green).

 	Regarding Claim 4, Brunk discloses The color calibration system of claim 3, wherein the at least one sensor is configured to detect light transmitted by the at least one broad spectrum light emitting diode.

6. 	Regarding Claim 5, Brunk discloses The color calibration system of claim 3, wherein an intensity value is mapped for each pixel of the at least one sensor ([0213]-[220], colorimetric mapping. captured through a Bayer sensor) .

7. 	Regarding Claim 6, Brunk discloses The color calibration system of claim 5, wherein a condition number calculated during conversion of the light intensity values to quantum efficiency is between 1 and 1.5 ([0252], Inherent luminance of the reflected surface point also becomes a factor in calculating then applying the signature correction vector for all pixels (corrected to the `full white` center pixel, an arbitrary global standard point). This correction process uses a similar process as the one for FIG. 50. As with FIG. 50, additional `grey level sheets` (often just two or three can nicely sample the range from black to white) are measured, stored, then a given measured spectricity value).

8. 	Regarding Claim 7, Brunk discloses The color calibration system of claim 5, wherein a standard deviation of Gaussians is less than 7 nm ([0418], Gaussian processes classification).

9. 	Regarding Claim 8, Brunk discloses The color calibration system of claim 5, wherein calibration of red, green, and blue channels fulfills a set of Luther conditions ([0320], pixel outputs signals for a red-like channel, a green-like channel, and a blue-like channel).

 	Regarding Claim 9, Brunk discloses The color calibration system of claim 5, wherein the at least one sensor is at least one of a CMOS sensor ([0144], CMOS sensor) or a CCD sensor.

11. 	Regarding Claim 10, Brunk discloses The color calibration system of claim 1, wherein the quantum efficiency is a fraction of photon flux that contributes to photocurrent in a pixel of the at least one sensor ([0131], weighted by spectral quantum efficiency of a pixel).

12. 	Regarding Claim 12, Brunk discloses The color calibration system of claim 1, wherein the plurality of interference filters is a set of at least 30 filters ([0010], optical filters [0086] FIG. 68 is a diagram illustrating a side view of an image sensor having optical band pass filters on the sensor, followed by a microlens array, where the filters are positioned to coincide with a corresponding microlens array element such that there is one filter per sub-image obtained through the positioning of a main lens relative to the microlens array as shown.).

13. 	Regarding Claim 13, Brunk discloses The color calibration system of claim 1, wherein the plurality of interference filters is at least one ultra-narrow bandpass filter with FWHM equal to 3 nm or less (Fig. 66; [0082], optical band pass filters,).

14. 	Regarding Claim 14, Brunk discloses The color calibration system of claim 1, wherein the plurality of interference filters is a set of narrow-band bandpass filters ([0583], optical band pass filters to capture spectral images).

15. 	Regarding Claim 29, Brunk discloses The color calibration system of claim 1, wherein a value of light intensity for a corresponding wavelength of light is determined for each of the at least one broad (Fig. 64; [0082], a band of wavelengths .lamda..sub.n (n being a number representing a band of wavelengths), arranged on an array of pixel elements. [0129]-[0130], The X-axis is the continuous rainbow blue (400 nanometer wavelength light) to red (700 nm). [0269], digital numbers of pixels by roughly 20 to 30 digital numbers all depending on wavelengths and the R's, G's and B's that preferentially responded to the various LEDs and color patches).


16. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2016/0187199, Brunk et al. (hereinafter Brunk) in view of U.S. Patent Application 2015/0125943, Molnar et al. (hereinafter Molnar) further in view of U.S. Application 2005/0105565, Tobiason et al. (hereinafter Tobiason).

17. 	Regarding Caim 11, Brunk in view of Molnar discloses The color calibration system of claim 1, 
 	Brunk in view of Molnar does not explicitly disclose wherein a width/diameter of at least one of the plurality of interference filters is between about 1.27 cm and 2.54 cm.
 	Further, Tobiason teaches wherein a width/diameter of at least one of the plurality of interference filters is between 1.27 cm and 2.54 cm. ([0081], a rotary filter element having a diameter of approximately 10 mm (e.g. 10 mm = 1cm))
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the width and diameter of interference filters as taught in Brunk using the ranges in view of Tobiason to maximize calibration. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422